Citation Nr: 0107046	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
emphysema.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted.  In October 2000, the 
veteran submitted additional evidence directly to the Board 
without waiving RO consideration of such.  However, the Board 
finds that this documentation did not contain evidence 
pertinent to the veteran's claim to reopen.  


FINDINGS OF FACT

1.  The RO, in an August 1982 decision, denied service 
connection for emphysema.  The veteran was notified of that 
decision and no timely disagreement was received.

2.  The additional evidence submitted since the August 1982 
decision, is new, relevant, and directly relates to the claim 
of service connection for emphysema.


CONCLUSIONS OF LAW

1.  The August 1982 rating decision denying service 
connection for emphysema is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for emphysema is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1982, the RO denied service connection for 
emphysema.  The veteran was notified of this by letter, dated 
in August 1982, and did not file a notice of disagreement.  
In December 1999, the veteran petitioned to reopen his claim 
for service connection for emphysema.  

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA must determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  See Elkins v. West, 12 Vet. App. 209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The RO denied service connection for emphysema in August 
1982.  The evidence of record at that time included service 
medical records, the report of a July 1982 VA examination, 
and the veteran's statements.  Service medical records reveal 
that the veteran was seen complaining of chronic cough in 
1977.  The diagnosis included bronchitis aggravated by 
smoking.  At his October 1981 retirement physical, it was 
noted that the veteran reported a diagnosis of mild 
emphysema. 
A July 1982 VA examination, with pulmonary function tests, 
showed no evidence of emphysema.  The RO, in August 1982, 
found that emphysema was not shown on examination.  The 
veteran was notified of this decision in August 1982, and his 
appellate rights, but did not file a notice of disagreement.  
Thus, that decision is final.

In December 1999, the veteran attempted to reopen this claim.  
In support, the veteran submitted a November 1999 statement 
from a VA physician that the he has severe emphysema.  A 
September 1999 VA Medical Center (VAMC) discharge summary 
shows a diagnosis of emphysema.  The Board finds that this 
evidence is both new and material, and serves to reopen the 
claim since it reflects current disability.  38 C.F.R. 
§ 3.156(a).  


ORDER

The veteran's claim for service connection for emphysema is 
reopened.  To this extent only, the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the Board's decision above and because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Additionally, evidence of record indicates that the veteran 
has received treatment for emphysema at the Memphis, 
Tennessee VA facility.  However, records of such treatment 
are not present in the claims folder.  Accordingly, the case 
is REMANDED to the RO for the following:

1.  The RO should obtain copies of the 
veteran's VA medical records from the 
Memphis, Tennessee VA facility and 
associate them with the record.

2.  The veteran should be afforded a VA 
pulmonary examination to determine 
whether the veteran's emphysema is 
related to service.  All necessary tests 
and studies should be accomplished and 
all findings reported in detail.  The 
veteran's claims folder must be made 
available for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
determine the nature of the veteran's 
pulmonary disorder and offer an opinion 
as to whether it is at least as likely as 
not that a currently diagnosed pulmonary 
disorder existed during the veteran's 
active service or is related to his 
active service.  The examiner should 
provide a complete rationale for all 
opinions offered.

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 are complied with, 
the RO should readjudicate the issue of 
entitlement to service connection for 
emphysema on a de novo basis. 

4.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
period of time to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 


